DETAILED   ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,4,5,10,13,34,36,37 in the submission filed 3/21/2022 are acknowledged and accepted.
In view of the amendments, objection to claims, rejection under 35 U.S.C. 112(b) are withdrawn.
Pending Claims are 1-8,10,12-13,16-17,26,34,36-39,42-43,45-47. Claims 9,11,14,15,18-25,27-33,35,40-41,44,48 were canceled previously.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because of the amended claims and the new grounds of rejection in view of Auzelyte et al.
Claims 1-8,10,12-13,16-17,26,34,36-39,42-43,45-47 are rejected as follows:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,8,12-13,16,17,34,36-39,42, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dausmann (WO2004/023220A1, March 18,2004, of record) in view of Auzelyte et al (WO 2016/181253, hereafter Auzelyte, date 11-17-2016).

Regarding Claim 1, Dausmann teaches a holographic security or identification device (holographic optical element with high recognition value and with protection against forgery, pg 20, lines 27-29) comprising: 
an object, or a flexible substrate (flexible substrate, pg 20, lines 34-36) configured to be conformable to a desired, curved shape (curved state, pg 20, lines 34-36, pg 21, lines 38-45, 53-54) characterized by a gradient (for a curved surface, gradient varies across the surface); and 
a plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) formed on or in the object  to have a desired curved configuration, or formed in or associated with (hologram structure is associated with the flexible substrate) the substrate (flexible substrate, pg 20, lines 34-36) and arranged to adopt a desired curved configuration (the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate) when the substrate (flexible substrate, pg 20, lines 34-36) is conformed to a desired curved shape (information is stored holographically on the curved surface, and can be reconstructed only in a curved state, pg 21, lines 53-61, curved state of the flexible substrate), wherein the plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) is configured to receive light of a selected at least one wavelength or range of wavelengths (illuminated with reconstruction light, pg 21, lines 39-40) and to produce, using the received light (reconstruction light received by holographic structure), a desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) for security or identification purposes (security against forgery, counterfeiting difficult, pg 21, lines 43-47, 57,61) when in the desired curved configuration (information is stored holographically on the curved surface, and can be reconstructed only in a curved state, pg 21, lines 53-61, the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate).  
	However Dausmann does not teach
	and wherein the plurality of structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures varies in dependence on the gradient of the desired, curved shape.
	Dausmann and Auzelyte are related as plurality of structures on curved shapes.
	Auzelyte teaches (fig 1a-g,2),
wherein the plurality of structures (nano/micro structured pattern, pg 7, lines 26-29,pg 14, lines 11-16) are arranged such that the number of structures per unit area (number of nanostructures on the curved tool 10, fig 1f-g) and/or the amount of information represented by the structures (nano/micro structured pattern, pg 7, lines 26-29,pg 14, lines 11-16)  varies in dependence on the gradient of the desired, curved shape (shape of surface 10 of an object 8, pg 7, lines 1-6, fig 1 f-g) (the numbers of nano structures on the curved shape of the tool 10 is varying dependent on the gradient of the curve, fig 1 f-g). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann to include the teachings of Auzelyte such that wherein the plurality of structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures varies in dependence on the gradient of the desired, curved shape for the purpose of producing various visual or functional effects  for esthetic or functional purposes  (pg 1, lines 8-10).

Regarding Claim 2, Dausmann-Auzelyte teaches the device according to claim 1.
wherein the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45, Dausmann) comprises at least one feature that comprises or represents an identifier (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 53-61, information the identifier and the feature is the value of the information).  

Regarding Claim 3, Dausmann-Auzelyte teaches the device according to claim 2, wherein the plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-102, Dausmann) are arranged such that distortion (making the substrate flat is considered a distortion) of the flexible substrate (flexible substrate, pg 20, lines 34-36)  away from the desired curved shape (curved state, pg 20, lines 34-36, pg 21, lines 38-45, 53-54) causes a degradation of at least one property (information on the image recorded in the hologram while substrate is curved, pg 23, lines 138-145) in the holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45)  of said at least one feature that comprises or represents the identifier (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 53-61) (flip effect which shows one or the other information, pg 21, lines 53-61).

Regarding Claim 4, Dausmann-Auzelyte  teaches the device according to claim 2, wherein the plurality of structures  (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-102, Dausmann) are such that if they have a configuration  other than (if the substrate is flat, this is a configuration other than a desired curved state) the desired curved configuration  (the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate) a degradation (change in information reproduced when substrate changes from curved to flat) in the holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) of said at least one feature (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 55-66, information the identifier and the feature is the value of the information) that comprises or represents the identifier (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 55-66) is produced.  

Regarding Claim 5, Dausmann-Auzelyte teaches the device according to claim 4, wherein the configuration being different (if the substrate is flat, this is a configuration different from a desired curved state, Dausmann) to the desired curved configuration (the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate)  is due to inaccuracies in formation, or change, in at least one property of the object or the structures, or due a surface texture or topology on which the structures are formed or attached being different (holographic patterns are formed on the flexible substrate and if the substrate is flat, the surface topology to which they are attached changes) to a desired surface texture or topology (curved state topology of substrate).  

Regarding Claim 7, Dausmann-Auzelyte teaches the device according to claim 1 wherein the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99, Dausmann)  are arranged such that the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) is obtained when the structures  provide the desired curved configuration (information is stored holographically on the curved surface, and can be reconstructed only in a curved state, pg 21, lines 53-61, the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate) when arranged as or conforming to a layer or surface (surface of flexible substrate) having a desired topology (topology of curved state of flexible substrate)

Regarding Claim 8, Dausmann-Auzelyte teaches the device according to claim 7, wherein at least one of: 
the desired topology (topology of curved substrate, Dausmann) is characterized by a gradient that varies across the layer or surface (for a curved surface, gradient varies across the surface); and- the desired topology has at least one local maxima.

Regarding Claim 12, Dausmann-Auzelyte teaches the device according to claim 1, wherein the object (bottles or bottle caps, pg 21, lines 48-49, Dausmann) comprises a rigid object (a bottle or a cap is a rigid object) and the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99)  are formed on or in relation to at least part of the object (a bottle or a cap is a rigid object), such that the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99)   form the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) if said at least part of the object has a desired shape (the flexible substrate is applied to the bottle and hence the desired curvature is that of the bottle curvature).

Regarding Claim 13, Dausmann-Auzelyte teaches the device according to claim 12, wherein at least one of: 
	the structures  (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99, Dausmann)  are formed on or in relation to said rigid object (bottles or bottle caps, pg 21, lines 48-49)  by attachment or inclusion (application to curved surfaces, pg 21, lines 48-49) of the flexible substrate (flexible substrate, pg 20, lines 34-36)  on or in the rigid object (bottles or bottle caps, pg 21, lines 48-49) ; and- 
	the structures are formed on or in relation to the rigid object, such that a measure of at least one property of said at least one feature of the holographic image provides a measure of accuracy of shape of said at least part of the rigid object, for example for quality control or anti-counterfeiting purposes. 

Regarding Claim 16, Dausmann-Auzelyte teach the device according to claim 1.
	wherein the object (flexible substrate, pg 20, lines 34-36, substrate is considered to be the object, Dausmann) comprises a flexible object and the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) are formed on or in relation to at least part of the object (flexible substrate, pg 20, lines 34-36, substrate is considered to be the object), such that the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) form the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) when said at least part of the object (flexible substrate, pg 20, lines 34-36, substrate is considered to be the object) is flexed to have the desired shape (curved state, pg 20, lines 34-36, pg 21, lines 38-45, 53-54).  

Regarding Claim 17, Dausmann-Auzelyte teaches the device according to claim 16, wherein at least one of: 
-	the structures are formed on or in relation to said at least part of the object by attachment or inclusion of the flexible substrate on or in the flexible object, and/or wherein the flexible object comprises the flexible substrate; Preliminary AmendmentPage 7 of 13 
-	the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99, Dausmann) are arranged such that the structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99)  form the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45)  when said at least part of the object (flexible substrate, pg 20, lines 34-36, substrate is considered to be the object)  is flexed (change from flat to curved state of substrate substrate) to conform to a shape of a selected further object (substrate with the curved state is considered the selected further object).

Regarding Claim 34, Dausmann-Auzelyte teaches the device according to claim 1, wherein the desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45, Dausmann) comprises at least one feature that comprises or represents an identifier (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 55-66) and at least one of: 
the identifier (the information of the holographic image reconstructed for curved state of substrate, pg 21, lines 55-66) comprises at least one of letters and/or numbers and/or an image of an object (one of the images in 3-d scenes, pg 21, lines 45-47, a 3-d scene is image with objects in it) and/or a graphical identifier; and 
 the identifier is representative of at least one of: the identity of the object or the device, at least one property of the object or the device, the identity or at least one property of an owner, user, manufacturer or retailer of the device or object, or the identity or at least one property of content stored by or contained in the object.

Regarding Claim 36, Dausmann-Auzelyte teaches the device according to claim 1,
	wherein the substrate (flexible substrate, pg 20, lines 34-36, Dausmann) is further configured to produce, using the received light (illuminated with reconstruction light, pg 21, lines 39-40), a further desired holographic image (several exposures with different radii of curvatures, appealing image sequences dependent on curvature of holographic element, pg 21, lines 62-68, hence further desired holographic images are also reconstructed, pg 22, lines 96-103, pg 23, lines 128-134) for security or identification purposes (security against forgery, counterfeiting difficult, pg 21, lines 43-47, 57,61) when in the further desired configuration (different radii of curvature generate further desired configurations of the substrate and different holographic images are reproduced accordingly), wherein the plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) are further arranged to adopt a further desired configuration (another one of the radii of curvature) when the substrate (flexible substrate, pg 20, lines 34-36) is conformed to a further desired shape (shape related to another radius of curvature, wherein the plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) are further configured to produce, using the received light (illuminated with reconstruction light, pg 21, lines 39-40), a further desired holographic image  (image pattern corresponding to another of the radii, several exposures with different radii of curvatures, appealing image sequences dependent on curvature of holographic element, pg 21, lines 62-68, hence further desired holographic images are also reconstructed, pg 22, lines 96-103, pg 23, lines 128-134) for security or identification purposes (security against forgery, counterfeiting difficult, pg 21, lines 43-47, 57,61) when in the further desired configuration (desired curved shape of another radius).

Regarding Claim 37, Dausmann teaches a method of producing a holographic or identification device (holographic optical element with high recognition value and with protection against forgery, pg 20, lines 27-29) comprising: 
providing an object, or a substrate layer (flexible substrate, pg 20, lines 34-36) configured to be conformed to a desired, curved shape (curved state, pg 20, lines 34-36, pg 21, lines 38-45, 53-54) characterized by a gradient (for a curved surface, gradient varies across the surface); 
providing a plurality of structures (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) formed on or in the object  to have a desired curved configuration, or formed in or associated with (hologram structure is associated with the flexible substrate) the substrate layer (flexible substrate, pg 20, lines 34-36) and arranged to adopt a desired curved configuration (the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate) when the substrate (flexible substrate, pg 20, lines 34-36) is conformed to a desired shape (information is stored holographically on the curved surface, and can be reconstructed only in a curved state, pg 21, lines 53-61, curved state of the flexible substrate), wherein the plurality of  structures  (hologram or hologram structure, pg 21, lines 55-60, plurality of holographic information, pg 22, lines 96-99) is configured to receive light of a selected at least one wavelength or range of wavelengths (illuminated with reconstruction light, pg 21, lines 39-40) and to produce, using the received light (reconstruction light received by holographic structure), a desired holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) for security or identification purposes (security against forgery, counterfeiting difficult, pg 21, lines 43-47, 57,61) when in the desired curved configuration (information is stored holographically on the curved surface, and can be reconstructed only in a curved state, pg 21, lines 53-61, the hologram structure has the same curved configuration as the curved substrate as it is placed on the curved substrate).  
	However Dausmann does not teach
	 wherein the plurality of structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures varies in dependence on the gradient of the desired, curved shape.
	Dausmann and Auzelyte are related as plurality of structures on curved shapes.
	Auzelyte teaches (fig 1a-g,2),
wherein the plurality of structures (nano/micro structured pattern, pg 7, lines 26-29,pg 14, lines 11-16) are arranged such that the number of structures per unit area (number of nanostructures on the curved tool 10, fig 1f-g) and/or the amount of information represented by the structures (nano/micro structured pattern, pg 7, lines 26-29,pg 14, lines 11-16)  varies in dependence on the gradient of the desired, curved shape (shape of surface 10 of an object 8, pg 7, lines 1-6, fig 1 f-g) (the numbers of nano structures on the curved shape of the tool 10 is varying dependent on the gradient of the curve, fig 1 f-g). 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann to include the teachings of Auzelyte such that wherein the plurality of structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures varies in dependence on the gradient of the desired, curved shape for the purpose of producing various visual or functional effects  for esthetic or functional purposes  (pg 1, lines 8-10).

Regarding Claim 38, Dausmann-Auzelyte teaches the method of using a holographic or security device, comprising providing light (illuminated with reconstruction light, pg 21, lines 39-40, Dausmann) to a holographic or security device (security against forgery, counterfeiting difficult, pg 21, lines 43-47, 57,61)  according to claim 1 thereby to produce a holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45) and determining at least one property (information on the image recorded in the hologram while substrate is curved, pg 23, lines 138-145)  of the produced holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45)  and/or a degradation (change in information reproduced when substrate changes from curved to flat) of at least one property of the produced holographic image (holographically stored information on the hologram is reconstructed as a holographic image and this is the usable information only generated when flexible substrate is in curved shape, pg 21, lines 37-45).
  	
Regarding Claim 39, Dausmann-Auzelyte teaches the method according to claim 38, further comprising at least one of: 
comparing the produced holographic image (holographic image when substrate is curved, pg 21, lines 39-47, Dausmann) to a target image (holographic image when substrate is flat, pg 21, lines 39-47); and 
detecting the produced holographic image to produce a detection signal representative of the produced holographic image and processing the detection signal to determine at least one property of the produced holographic image and/or a degradation of at least one property of the produced holographic image; and 
82950959
detecting the produced holographic image to produce a detection signal representative of the produced holographic image and processing the detection signal to determine at least one property of the produced holographic image and/or a degradation of at least one property of the produced holographic image.

Regarding Claim 42, Dausmann-Auzelyte teaches a system for security or identification comprising: 
a holographic security or identification device (holographic optical element with high recognition value and with protection against forgery, pg 20, lines 27-29, Dausmann) according to claims 1; 
a light source (illuminated with reconstruction light, pg 21, lines 39-40, Dausmann, illumination implies there is a light source in the system) configured to produce light of a selected at least one wavelength or range of wavelengths.  

Claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausmann (WO2004/023220A1, March 18,2004, of record) in view of Auzelyte et al (WO 2016/181253, hereafter Auzelyte, date 11-17-2016) and further in view of Aksu et al (Flexible Plasmonics on Unconventional and Nonplanar substrates, Adv. Mater, 23, pgs 4422-4430, Oct 11,2011, of record).

Regarding Claim 10, Dausmann-Auzelyte teach the device according to claim 7.
	However Dausmann-Auzelyte does not teach
wherein at least one of: the structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures for portion(s) of the surface or layer having the desired topology varies in dependence on at least one other property of the surface or layer having the desired topology; and the structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures is greater for portion(s) of the surface or layer that have a higher value of gradient than for portion(s) of the surface or layer that have a lower value of gradient.
	Dausmann-Auzelyte and Aksu are related as plurality of structures on flexible substrates.
	Aksu teaches (fig 1,2)
wherein at least one of: 
	the structures (gold nanorods, pg 4424, L col, pg 4422, L col, lines  16-21, gold bow ties)   are arranged such that the number of structures per unit area, (precise control over inter particle distance tuning resonance, pg 4425, R col, lines 2nd para, lines 20-30, shows that the number of nano particles per unit area changes with changing configuration) number of and/or the amount of information represented by the structures (gold nanorods, pg 4424, L col, lines  16-21)   for portion(s) of the surface (surface in fig 1e) or layer (layer with topology in fig 1e, where gradient is changing across the surface) having the desired topology (topology of surface in fig 1e) varies in dependence on at least one other property (topology or gradient  of surfaces in figs 1e and 1f,  is different and the number of nanoparticles per unit area of each surface is different and hence, number is dependent on the gradient of the surfaces ) of the surface (surface of fig 1e) or layer having the desired topology (topology of surface in fig 1e); and 
	the structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures is greater for portion(s) of the surface or layer that have a higher value of gradient than for portion(s) of the surface or layer that have a lower value of gradient.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Aksu such that wherein at least one of: the structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures for portion(s) of the surface or layer having the desired topology varies in dependence on at least one other property of the surface or layer having the desired topology; and the structures are arranged such that the number of structures per unit area and/or the amount of information represented by the structures is greater for portion(s) of the surface or layer that have a higher value of gradient than for portion(s) of the surface or layer that have a lower value of gradient for the purpose of utilizing tunable and conformable nanostructures on flexible and elastomeric substrates (pg 4428, R col, lines 1-14).

Claims 6,26,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausmann (WO2004/023220A1, March 18,2004, of record)  in view of Auzelyte et al (WO 2016/181253, hereafter Auzelyte, date 11-17-2016) and further in view of Malek et al (Strain Multiplexed Metasurface holograms on a stretchable Substrate, NanoLetters, 17, pages 3641-3645, May 10,2017, of record).


Regarding Claim 6, Dausmann-Auzelyte teach the device according to claim 3.
	However Dausmann-Auzelyte does not teach
wherein the at least one property of the holographic image    of said at least one feature  comprises at least one of sharpness, noise, distortion, blur, contrast, position, shape, colour.  
	Dausmann-Auzelyte and Malek are related as plurality of structures.
	Malek teaches (fig 1,2), holographic structure (metasurface holograms, pg 3642, R col, lines 1-3), with a plurality of structures (gold nanorods, pg 3642, lines 1-10)
	wherein the at least one property (shape, fig 4e,f) of the holographic image (holographic image, pg 3642, R col, lines 1-5, square image changes to a triangle image, fig 4e,f)   of said at least one feature (feature of image square, fig 4e)  comprises at least one of sharpness, noise, distortion, blur, contrast, position, shape (shape of the image changes from square in fig 4e to triangle in fig 4f), colour.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Malek such that wherein the at least one property of the holographic image    of said at least one feature  comprises at least one of sharpness, noise, distortion, blur, contrast, position, shape, colour for the purpose of an improved large area hologram capable of compact means for conveying significant amount of data with high efficiency pg 3644, L col, lines 4-12).

Regarding Claim 26, Dausmann-Auzelyte teaches the device according to claim 1.
	However Dausmann-Auzelyte does not teach 
wherein the structures comprise meta-atoms in 1D, 2D or 3D,  or
the substrate or object comprises a metasurface or 
the plurality of structures   comprise at least one of: 
nanorods  high index dielectrics, nanofins, nanogaps, polymers comprising controllable refractive index, nanodisk resonators, split- ring resonators, nano-crosses and dot matrix diffraction gratings.
	Dausmann-Auzelyte and Malek are related as plurality of structures.
	Malek teaches (fig 1,2), holographic structure (metasurface holograms, pg 3642, R col, lines 1-3), with a plurality of structures (gold nanorods, pg 3642, lines 1-10)
	wherein the structures comprise meta-atoms in 1D, 2D or 3D,  or
the substrate or object comprises a metasurface or 
the plurality of structures   (gold nanorods, pg 3642, lines 1-10)
 comprise at least one of: 
nanorods (gold nanorods, pg 3642, lines 1-10),   high index dielectrics, nanofins, nanogaps, polymers comprising controllable refractive index, nanodisk resonators, split- ring resonators, nano-crosses and dot matrix diffraction gratings.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Malek such that wherein the structures comprise meta-atoms in 1D, 2D or 3D,  or the substrate or object comprises a metasurface or the plurality of structures   comprise at least one of: nanorods  high index dielectrics, nanofins, nanogaps, polymers comprising controllable refractive index, nanodisk resonators, split- ring resonators, nano-crosses and dot matrix diffraction grating  for the purpose of an improved large area hologram capable of compact means for conveying significant amount of data with high efficiency (pg 3644, L col, lines 4-12).

Claim 43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausmann (WO2004/023220A1, March 18,2004, of record) in view of Auzelyte et al (WO 2016/181253, hereafter Auzelyte, date 11-17-2016) and further in view of Grot et al (US 6,005,691, of record).

Regarding Claim 43, Dausmann-Auzelyte teach the system according to claim 42.
	However Dausmann-Auzelyte do not teach
further comprising at least one of: 
a detector for detecting the produced holographic image thereby to produce a detection signal representative of the produced holographic image; and
a processing resource for processing the detection signal representative of the produced holographic image to determine at least one property of the produced holographic image and/or a degradation of at least one property of the produced holographic image.
	Dausmann-Auzelyte and Grot are related as high security holographic elements.
	Grot teaches (fig 5A),
further comprising at least one of: 
a detector (detector 211, col 9, lines45-48)  for detecting the produced holographic image (hologram image, col 9, lines 45-55) thereby to produce a detection signal (detection signal, col 9, lines 45-55) representative of the produced holographic image (hologram image, col 9, lines 45-55); and
a processing resource for processing the detection signal representative of the produced holographic image to determine at least one property of the produced holographic image and/or a degradation of at least one property of the produced holographic image.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Grot such that further comprising at least one of: 
a detector for detecting the produced holographic image thereby to produce a detection signal representative of the produced holographic image; and
a processing resource for processing the detection signal representative of the produced holographic image to determine at least one property of the produced holographic image and/or a degradation of at least one property of the produced holographic image for the purpose of utilizing a card reader for reading machine readable hologram card which deters counterfeiters (col 1, lines 10-16).

Claims 45-47, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dausmann (WO2004/023220A1, March 18,2004, of record) in view of Auzelyte et al (WO 2016/181253, hereafter Auzelyte, date 11-17-2016) and further in view of Berger et al (DE 19604856A1, date:08-14-1997, of record).

Regarding Claim 45, Dausmann-Auzelyte teaches the holographic security or identification device as claimed in claim 1.
	However Dausmann-Auzelyte does not teach
apparatus for handling banknote or other document for use with a banknote or other document handling mechanism comprising a holographic security or identification device wherein the apparatus comprises: 
one or more light sensors; 
a roller comprising a curved surface corresponding to the desired, curved shape of the device; and 
a laser or other coherent light source configured to produce light and direct the produced light towards the roller, such that, in operation, the banknote or other document produces the desired holographic image using light from the laser and the one or more sensors detect the produced holographic image to authenticate the banknote or other document.  
	Dausmann-Auzelyte and Berger are related holographic security.
	Berger teaches (fig 1),
apparatus for handling banknote or other document for use with a banknote or other document handling mechanism (banknote sorting, p2, lines 1-6, moving the securities, p8, lines 1-5) comprising a holographic security or identification device (Kinegram, p7, lines 1-7) wherein the apparatus comprises: 
one or more light sensors (CCD line scan camera 2, p13, line 2); 
a roller (transport 4, p13, lines 5-7, belt has rollers as in fig 1) comprising a curved surface (roller) corresponding to the desired, curved shape of the device (curved shape of the roller is the desired shape for the banknote to be transported on the belt); and 
a light source (infra red source, p13, lines 11-12) configured to produce light and direct the produced light towards the roller (transport 4, p13, lines 5-7, belt has rollers as in fig 1), such that, in operation, the banknote or other document (securities, banknotes, p7, lines 1-5) produces the desired holographic image (image information, p4, lines 1-6) using light from the light source (infra red source, p13, lines 11-12)  and the one or more sensors (CCD line scan camera 2, p13, line 2) detect the produced holographic image (image information, p4, lines 1-6)  to authenticate the banknote or other document (automatic authentication of hologram information, p6, line 1, p7, lines 1-29).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Berger such that apparatus for handling banknote or other document for use with a banknote or other document handling mechanism comprising a holographic security or identification device wherein the apparatus comprises: 
one or more light sensors; a roller comprising a curved surface corresponding to the desired, curved shape of the device; and light source configured to produce light and direct the produced light towards the roller, such that, in operation, the banknote or other document produces the desired holographic image using light from the laser and the one or more sensors detect the produced holographic image to authenticate the banknote or other document for the purpose of utilizing an automated note quality check (p7, lines 20-29).
	However Dausmann-Auzelyte-Berger do not teach use of a laser or coherent light source. 	It would have been obvious to a person of ordinary skill in the art to use a laser or a source of coherent light as lasers and coherent light sources are commonly used in the art. A person of ordinary skill in the art would have been motivated to modify Dausmann-Auzelyte-Berger before the effective filing date of the invention to include a laser or source of coherent light for the purpose of increasing the quality of hologram reproduction. Lasers and sources of coherent light produce uniform light which enables in reproducing images uniformly leading to high quality (see Dausman et al, P9, lines 1-7).

Regarding Claim 46, Dausmann-Auzelyte teach the method as claimed in Claim 37.
	However Dausmann-Auzelyte do not teach method 
of retrofitting a banknote handling apparatus for use with a banknote comprising a holographic security or identification device, wherein the banknote handling apparatus comprises a roller comprising a curved surface corresponding to the desired, curved shape of the device, and wherein the retrofitting comprises: providing or configuring a processing resource to determine at least one property of a produced holographic image and/or a degradation of at least one property of a produced holographic image.
	Dausmann-Auzelyte and Berger are related holographic security.
	Berger teaches (fig 1),
of retrofitting (fitting in a camera and infra red source into a system with transport belts for note sorting, p7, lines 1-9)  banknote handling apparatus for use with a banknote (banknote sorting, p2, lines 1-6, moving the securities, p8, lines 1-5) comprising a holographic security or identification device (Kinegram, p7, lines 1-7), wherein the banknote handling apparatus comprises a roller transport 4, p13, lines 5-7, belt has rollers as in fig 1) comprising a curved surface (roller) corresponding to the desired, curved shape of the device (curved shape of the roller is the desired shape for the banknote to be transported on the belt), and wherein the retrofitting comprises: 
providing or configuring a processing resource (image evaluation device, p13, lines 14-16) which to determine at least one property (alphanumeric values, p13, lines 14-16) of a produced holographic image (image from kinegram) and/or a degradation of at least one property of a produced holographic image (image from Kinegram).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Dausmann-Auzelyte to include the teachings of Berger such that of retrofitting a banknote handling apparatus for use with a banknote comprising a holographic security or identification device, wherein the banknote handling apparatus comprises a roller comprising a curved surface corresponding to the desired, curved shape of the device (curved shape of the roller is the desired shape for the banknote to be transported on the belt), and wherein the retrofitting comprises: providing or configuring a processing resource to determine at least one property of a produced holographic image and/or a degradation of at least one property of a produced holographic image for the purpose of utilizing an automated note quality check (p7, lines 20-29).

Regarding Claim 47, Dausmann-Auzelyte-Berger teach the  method according to claim 46, wherein retrofitting (fitting in a camera and infra red source into a system with transport belts for note sorting, p7, lines 1-9) , Berger) further comprises at least one of: 
providing a light source (infra red source, p13, lines 11-12)  configured to produce light and direct the produced light towards the roller (roller, fig 1), such that, in operation, the banknote produces the desired holographic image( image information, p4, lines 1-6)  using light from the light source; and – 
providing one or more sensors (CCD line scan camera 2, p13, line 2) to detect the produced holographic image (image information, p4, lines 1-6) to produce a detection signal (CCD camera produces electronic signal representative of the image) representative of the holographic image (image information, p4, lines 1-6).
	However Dausmann-Auzelyte-Berger do not teach use of a laser or coherent light source. It would have been obvious to a person of ordinary skill in the art to use a laser or a source of coherent light as lasers and coherent light sources are commonly used in the art. A person of ordinary skill in the art would have been motivated to modify Dausmann-Auzelyte-Berger before the effective filing date of the invention to include a laser or source of coherent light for the purpose of increasing the quality of hologram reproduction. Lasers and sources of coherent light produce uniform light which enables in reproducing images uniformly leading to high quality (see Dausmann et al, P9, lines 1-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.V.D
Jyotsna V Dabbi								6/12/2022Examiner, Art Unit 2872 

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872